Citation Nr: 1012302	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of right 
ankle injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from March 1948 to 
February 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDING OF FACT

The Veteran's residuals of a right ankle injury, diagnosed 
as degenerative joint disease, can not be reasonably 
disassociated from his military service.


CONCLUSION OF LAW

Residuals of a right ankle injury, diagnosed as degenerative 
joint disease, were incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming 
without deciding that any error was committed with respect 
to the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the Veteran served in the Air Force from March 
1948 to February 1952.  A review of his service treatment 
records revealed treatment for a traumatic right ankle 
injury in October 1948.  Physical examination revealed 
tenderness over the lateral malleolus and calcaneus fibular 
ligament.  X-ray examination of the right ankle was 
negative.  The report noted that the Veteran's right ankle 
was to be placed in a walking cast for 10 days.  A March 
1949 treatment report indicated that the Veteran was placed 
on light duty due to an old ankle injury.  He subsequently 
underwent nine whirlpool treatments for this condition in 
April 1949.  A September 1951 treatment report noted that 
the Veteran was given an ace bandage and prescribed 
exercises for his right ankle.  

In August 2007, the Veteran filed a claim seeking service 
connection for residuals of pulled tendon/ligaments of the 
right ankle and heel.  He contends that he injured his right 
ankle during service, and that this condition has continued 
to bother him over the years.   

In September 2008, a VA examination for joints was 
conducted.  The VA examiner noted that the Veteran's claims 
folder had been reviewed.  The Veteran reported that he has 
a current right ankle disability due to an inservice right 
ankle injury in October 1948.  He denied seeking any 
treatment for this condition over the years.  Physical 
examination revealed pain, stiffness and reduced motion in 
the right ankle.  The VA examiner noted that this condition 
decreases the Veteran's ability to walk for enjoyment and 
for exercise.   The Veteran also reported having some 
swelling.  Abnormal shoe wear was noted bilaterally on the 
outside edges of the heels, "twice as much wear to the right 
heel than the left heel."  X-ray examination of the right 
ankle revealed:

[A] plantar and Achilles tendon spur 
from the calcaneus.  Some fragmentation 
of the medial malleolus suggests old 
injury.  There is dorsal degenerative 
spurring from the irregular superior 
aspect of the dorsal cuboid and adjacent 
distal dorsal navicular.  

The report concluded with a diagnosis of degenerative joint 
disease of the right ankle.  The VA examiner then opined 
that it was "more likely than not that the current 
conditions occurred following release from active military 
service."  In support of this opinion, the VA examiner 
incorrectly noted that there was only a single incident of 
inservice treatment for the Veteran's right ankle.  

A subsequent opinion was then obtained from the VA examiner, 
who now considered the additional inservice episodes of 
right ankle treatment following October 1948.  Based upon a 
full review of the facts, the VA examiner opined that the 
issue could not be resolved without resorting to mere 
speculation.  

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has residuals of 
a right ankle injury, diagnosed as degenerative joint 
disease, which was incurred during his active military 
service.  The record confirms the Veteran injured his right 
ankle during service in October 1948.  Moreover, subsequent 
service treatment records document additional and ongoing 
right ankle treatment for nearly three years, including 
March 1949, April 1949, and September 1951.  In support of 
his claim, the Veteran contends that he has had ongoing 
right ankle pain, stiffness and swelling since his discharge 
from the service.  Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005) (finding that the Veteran was competent 
to report hip disorder, pain, rotated foot).  Finally, a 
current x-ray examination of the Veteran's right ankle 
revealed some fragmentation of the medial malleolus 
suggestive of an old injury.  Given the documented inservice 
treatment, the credible statements by the Veteran herein, 
and the current physical findings which are suggestive of an 
old injury, service connection for residuals of a right 
ankle injury, diagnosed as degenerative joint disease, is 
warranted.


ORDER

Service connection for residuals of a right ankle injury, 
diagnosed as degenerative joint disease, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


